        Case 1:21-cv-02279-JPC-OTW Document 11 Filed 05/21/21 Page 1 of 2


                                                                             Daniel A. Schnapp
                                                                             Partner
                                                                             T 212-940-3026
                                                                             dschnapp@nixonpeabody.com

                                                                             Tower 46
                                                                             55 West 46th Street
                                                                             New York, NY 10036-4120
                                                                             212-940-3000
            0(02(1'256('



May 21, 2021
                                                                 6225'(5('
Via ECF
                                                                 $SSOLFDWLRQ*5$17('7KH0D\,QLWLDO
Honorable Ona T. Wang                                            &DVH0DQDJHPHQW&RQIHUHQFHLVDGMRXUQHGWR
United States Magistrate Judge                                   -XQHDWSP
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Court House                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
500 Pearl Street                                                 2QD7:DQJ
New York, NY 10007-1312                                          8QLWHG6WDWHV0DJLVWUDWH-XGJH
WANG_NYSDChambers@nysd.uscourts.gov


RE: Benchmark Investments, Inc. v. Yunhong CTI Ltd.
    Case No. 1:21-CV-02279(JPC)

Dear Judge Wang:

This Firm represents Yunhong CTI Ltd. (“Defendant”) in the above-captioned matter. We,
along with counsel for Plaintiff, Gusrae Kaplan Nusbaum PLLC, jointly write the Court to
respectfully request an adjournment of the current scheduling conference and associated dates.

This is the first request for an adjournment of the scheduling conference in this matter. The
Pursuant to the Order dated April 22, 2021 (Doc. No. 10), the Court granted the parties’ request
to adjourn Defendant’s time to respond to the complaint until June 4, 2021.

On March 23, 2021, the Court scheduled an Initial Pretrial Conference for Tuesday, May 25,
2021 at 11:00 a.m., directed the parties to confer pursuant to Fed. R. Civ. P. 26(f) at least 21
days before the date of the Initial Pretrial Conference, and directed the parties to complete and
file a report of the Rule 26(f) meeting and a proposed case management plan one week before
the Initial Conference. Doc. No. 7.

In light of adjournment of the time to respond to the complaint, the parties believe that, with the
Court’s consent, the current Pretrial Conference and associated dates should be adjourned until
after Defendant has responded to the complaint.



4816-0189-8474.2
        Case 1:21-cv-02279-JPC-OTW Document 11 Filed 05/21/21 Page 2 of 2



Hon. Ona T. Wang
RE: Case No. 1:21-CV-02279(JPC)
May 21, 2021
Page 2



Accordingly, the parties propose June 25, 2021 or July 2, 2021 as the adjourned date for the
Conference.

We thank the Court for its attention to this matter.


Respectfully Submitted,


NIXON PEABODY, LLP


By: /s/ Daniel A. Schnapp
Daniel A. Schnapp
Attorney for Defendant
55 W. 47th Street, Tower 46
New York, New York 10036
(212) 940-3026
dschnapp@nixonpeabody.com




4816-0189-8474.2
